Citation Nr: 0009472	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In September 1997, the Board remanded the veteran's claims of 
entitlement to service connection for tinnitus and hearing 
loss to the RO for further evidentiary development.  
Thereafter, in a September 1998 rating decision, the RO 
granted service connection for tinnitus and awarded a 
compensable disability evaluation.  As this reflects a 
complete grant of the benefits sought on appeal as to this 
matter, the Board will confine its determination to the issue 
as set forth on the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Bilateral hearing loss was not present in service or 
manifested within one year thereafter, and any current 
hearing loss is not shown to be related to service or any 
incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and, to that end, it remanded his claim in 
September 1997 to afford him the opportunity to undergo 
further VA examination, submit additional evidence in support 
of his claim and offer testimony at a personal hearing at the 
RO.  The examination and additional evidence is associated 
with the claims filed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

When examined for enlistment into service in June 1978, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
10
LEFT
20
20
10
      20
25

The veteran was found qualified for active service.  A 
February 1979 audiogram reflects findings, in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
10
LEFT
30
30
20
       
25 
20

A service separation examination report is not of record.  

On a report of medical history, completed in May 1984, at the 
time of a National Guard examination, the veteran checked no 
to having hearing loss.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
25
25
25
       
25  
25

The examination report notes that the audiometer was 
nonfunctional and the veteran needed an audiogram. 

According to an audiogram evidently performed two weeks 
later, findings, in pure tone thresholds, in decibels, were 
apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
25
25
15
        
25
25

The veteran underwent VA examination in June 1995 and 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
30
40
45
LEFT

40
25
       
35
40

Speech recognition on the Maryland CNC word list was 90 
percent in the veteran's right ear and 86 percent in his left 
ear.  The VA audiologist noted that the veteran complained of 
constant tinnitus since the late 1970s and that he attributed 
it to exposure to big guns in service.  The diagnoses were a 
moderate to moderately-severe conductive hearing loss through 
1,000 Hertz in the right ear with a mild to moderate mixed 
hearing loss above 1,000 Hertz and, in the left ear, a mild 
conductive hearing loss through 1,000 Hertz, within normal 
limits at 2,000 Hertz and a mild conductive hearing loss 
above 2,000 Hertz.

A baseline audiogram performed in March 1997 for the Union 
Pacific (Railroad) reflects findings, in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
35
30
LEFT
45
45
30
       
35
45

It was noted that the veteran had mild hearing loss in his 
left ear and moderate hearing loss in his right ear.  The 
veteran was advised to seen a hearing specialist and wear 
appropriate hearing protection when exposed to excessive 
noise.

At his April 1998 personal hearing at the RO, the veteran 
testified that while in service, he was a tank loader.  He 
loaded shells into tanks and was both inside and outside the 
tank when it was fired.  The veteran initially noticed 
hearing loss in approximately 1979, just prior to discharge, 
described the symptoms as feeling like an earache or water in 
his ears and said the symptoms persisted.  As he forgot to go 
to his separation examination, the veteran was not examined 
at discharge.  While in the Reserves, he had an audiogram 
that showed bilateral hearing loss and an audiogram for the 
Union-Pacific Railroad also showed defective hearing.  Since 
discharge, the veteran reported noise exposure and said he 
wore ear protection, e.g., earplugs or earmuffs, in all his 
jobs.     

The veteran underwent VA examination in August 1998.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
40
40
LEFT
25
25
30
       
35
30

Speech recognition on the Maryland CNC word list was 88 
percent in the veteran's right ear and 94 percent in his left 
ear.  The veteran described constant ocean-sounding tinnitus 
since approximately 1979, secondary to noise from an 
explosion.  The examiner noted that, although tinnitus was 
commonly associated with damage to the ear from exposure to 
high noise levels, it might also be secondary to problems not 
associated with the ear.  Based upon the veteran's subjective 
account of the onset and etiology of tinnitus, the 
audiologist thought it was as likely as not that the 
veteran's tinnitus was related to noise exposure in service.

According to an August 1998 VA ear, nose and throat (ENT) 
examination report, the veteran gave a history of exposure to 
acoustic trauma from gunfire in service.  He noticed tinnitus 
and decreased hearing, bilaterally, after service.  On 
examination, the veteran was noted to have a right ear drum 
with a very medialized tympanic membrane with a 
myringostapediopexy.  On the left ear, there was also a 
medialized malleus and a myringostapediopexy.  The examiner 
said that the veteran's audiogram demonstrated bilateral 
conductive hearing loss that was consistent with Eustachian 
tube dysfunction and myringostapediopexy.  The VA specialist 
concluded that noise exposure from artillery fire might 
reasonably have caused or contributed to his tinnitus.  
Further, the ENT examiner said that the veteran had an 
Eustachian tube problem that was unrelated to his tinnitus 
and noise exposure in service.  With myringostapediopexy, 
bilaterally, the veteran was at risk for worsening hearing 
loss in the future.  

A September 1998 VA audiogram reflected findings, in pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

40
40
40
40
LEFT

20
30
       
35
30

Speech recognition on the Maryland CNC word list was 88 
percent in the right ear and 94 percent in the left ear.  In 
the veteran's right ear there was a mild to moderate 
conductive hearing loss and in his left ear there was a 
slight to mild conductive hearing loss through 4,000 Hertz 
and within normal limits at 6,000 to 8,000 Hertz.  The 
veteran gave a work history of inservice and post service 
noise exposure and first using ear protection in 1986.  He 
noticed some hearing difficulty immediately after discharge 
but noticed more in approximately 1992.

Analysis

According to 38 U.S.C.A. §1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 
3.6.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Even if there is no record organic disease 
of the nervous system (e.g., sensorineural hearing loss) in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1999 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma as a tank loader and his Report of Discharge or 
Transfer indicates that his awards and decorations include 
one for marksmanship (pistol). 

Although the veteran contends that his bilateral hearing loss 
is directly related to active service, the evidence of record 
shows that at service entrance, in June 1978, no hearing loss 
was reported.  Service medical records are negative for 
reference to a complaint of hearing difficulty.  In February 
1979, his hearing was normal and, although a separation 
examination report is not of record, when examined for the 
National Guard in May 1984, some three years after discharge, 
he denied having hearing loss and his hearing was within 
normal limits, bilaterally. 

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss during service.  The Board acknowledges that the veteran 
may have been exposed to acoustic trauma from gunfire in 
service, although he has not asserted and his service records 
do not indicate that he served in combat.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  Although the veteran reported having 
a hearing problem after discharge and a 1984 National Guard 
audiogram showed some decrease in hearing acuity, the first 
post service audiogram reflecting hearing loss was from 1995, 
nearly fourteen years after discharge from active service.  
While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  Further, in August 
1998, a VA ENT specialist concluded that, while the veteran's 
tinnitus was attributed to noise exposure in service, the 
veteran had bilateral conductive hearing loss consistent with 
Eustachian tube dysfunction and myringostapediopexy, 
bilaterally, that was unrelated to noise exposure in service.  
There is no medical evidence to contradict this opinion

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

